Exhibit 10.4

 

EXECUTION VERSION

 

 

 

 

SECURITY AGREEMENT

 

 

dated as of

 

December 19, 2014

 

among

 

GLOBAL CASH ACCESS, INC.,
as Borrower

 

THE OTHER GRANTORS IDENTIFIED HEREIN

 

and

 

BANK OF AMERICA, N.A.,
as Collateral Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

Definitions

 

 

 

SECTION 1.01.

Credit Agreement

1

SECTION 1.02.

Other Defined Terms

1

 

 

 

ARTICLE II

 

Pledge of Securities

 

 

 

SECTION 2.01.

Pledge

5

SECTION 2.02.

Delivery of the Pledged Collateral

6

SECTION 2.03.

Representations, Warranties and Covenants

9

SECTION 2.04.

Certification of Limited Liability Company and Limited Partnership Interests

10

SECTION 2.05.

Registration in Nominee Name; Denominations

10

SECTION 2.06.

Voting Rights; Dividends and Interest

11

SECTION 2.07.

Further Assurances

12

 

 

 

ARTICLE III

 

Security Interests in Personal Property

 

 

 

SECTION 3.01.

Security Interest

13

SECTION 3.02.

Representations and Warranties

14

SECTION 3.03.

Covenants

16

SECTION 3.04.

Instruments

18

 

 

 

ARTICLE IV

 

Remedies

 

 

 

SECTION 4.01.

Remedies upon Default

18

SECTION 4.02.

Application of Proceeds

19

SECTION 4.03.

Grant of License to Use Intellectual Property; Power of Attorney

20

 

 

 

ARTICLE V

 

Miscellaneous

 

 

 

SECTION 5.01.

Notices

21

SECTION 5.02.

Waivers; Amendment

21

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 5.03.

Collateral Agent’s Fees and Expenses

21

SECTION 5.04.

Successors and Assigns

21

SECTION 5.05.

Survival of Agreement

22

SECTION 5.06.

Counterparts; Effectiveness; Successors and Assigns; Several Agreement

22

SECTION 5.07.

Severability

22

SECTION 5.08.

Right of Set-Off

22

SECTION 5.09.

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process

23

SECTION 5.10.

Headings

23

SECTION 5.11.

Security Interest Absolute

23

SECTION 5.12.

Intercreditor Agreement Governs

23

SECTION 5.13.

Termination or Release

23

SECTION 5.14.

Additional Guarantors

24

SECTION 5.15.

Collateral Agent Appointed Attorney-in-Fact

24

SECTION 5.16.

General Authority of the Collateral Agent

25

SECTION 5.17.

Reasonable Care

25

SECTION 5.18.

Deeds of Trust

25

SECTION 5.19.

Reinstatement

25

SECTION 5.20.

Miscellaneous

26

 

 

 

Schedules

 

 

 

 

 

SCHEDULE I

Pledged Equity; Pledged Debt

 

SCHEDULE II

Commercial Tort Claims

 

 

 

 

Exhibits

 

 

 

 

 

EXHIBIT I

Form of Security Agreement Supplement

 

EXHIBIT II

Form of Patent Security Agreement

 

EXHIBIT III

Form of Trademark Security Agreement

 

EXHIBIT IV

Form of Copyright Security Agreement

 

EXHIBIT V

Form of Escrow Agreement

 

 

ii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT dated as of December 19, 2014 among GLOBAL CASH ACCESS, INC.,
a Delaware corporation (the “Borrower”), the other Grantors identified herein
and who from time to time become a party hereto and BANK OF AMERICA, N.A., as
collateral agent for the Secured Parties (together with its successors and
assigns in such capacity, the “Collateral Agent”).

 

Reference is made to that certain Credit Agreement dated as of December 19, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, Global Cash
Access Holdings, Inc. (“Parent”), Bank of America, N.A., as Administrative
Agent, Collateral Agent, Swing Line Lender and L/C Issuer, and each lender from
time to time party thereto (collectively, the “Lenders” and each individually, a
“Lender”).  The Lenders have agreed to extend credit to the Borrower subject to
the terms and conditions set forth in the Credit Agreement and the Hedge Banks
and the Cash Management Banks have agreed to perform certain obligations under
Secured Hedge Agreements and Secured Cash Management Agreements, respectively. 
The obligations of the Lenders to extend such credit and the performance of such
obligations of the Hedge Banks and the Cash Management Banks under the Secured
Hedge Agreements and Secured Cash Management Agreements, respectively, are
conditioned upon, among other things, the execution and delivery of this
Agreement.  The Guarantors are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and the performance of such obligations by the Hedge Banks
and the Cash Management Banks and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit and the Hedge
Banks and the Cash Management Banks to enter into such Secured Hedge Agreements
and Secured Cash Management Agreements, as applicable.  Accordingly, the parties
hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.          Credit Agreement.

 

(a)           Unless otherwise noted, capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the Credit
Agreement.  Whether or not defined in the Credit Agreement, all terms defined in
the New York UCC (as defined herein) and not defined in this Agreement have the
meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.

 

(b)           The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement, mutatis mutandis.

 

SECTION 1.02.          Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts” has the meaning specified in Article 9 of the New York UCC.

 

“Agreement” means this Security Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

--------------------------------------------------------------------------------


 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to and under the copyright
laws of the United States, whether as author, assignee, transferee, exclusive
licensee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Escrow Agent” has the meaning assigned to such term in Section 2.07

 

“Escrow Agreement” has the meaning assigned to such term in Section 2.07.

 

“Excluded Assets” means (a) any fee-owned real property, together with any
improvements thereon, with an individual fair market value not to exceed
$10,000,000 and all real property leasehold interests (including requirements to
deliver landlord lien waivers, estoppels and collateral access letters),
(b) motor vehicles and other assets subject to certificates of title (other than
to the extent a Lien thereon can be perfected by the filing of a financing
statement under the UCC of any applicable jurisdiction), (c) Letter-of-Credit
Rights (other than to the extent a Lien thereon can be perfected by the filing
of a financing statement under the UCC of any applicable jurisdiction),
(d) Commercial Tort Claims with a value of less than $1,000,000 individually and
$5,000,000 in the aggregate, (e) any Gaming License or any other asset or
property to the extent the grant of a security interest therein is prohibited by
applicable Law or requires a consent not obtained of any Governmental Authority
(including from a Gaming Board) pursuant to such applicable Law (including
Gaming Laws), in each case after giving effect to the applicable anti-assignment
provisions of the UCC of any applicable jurisdiction or other applicable Law and
other than Proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC of any applicable jurisdiction or other
applicable Law notwithstanding such prohibition, (f) assets to the extent a
security interest in such assets would result in material adverse tax
consequences as reasonably determined, in writing, by the Borrower and the
Administrative Agent, (g) any lease, license or other agreement or Contractual
Obligation or any property subject to a purchase money security interest, Lien
securing a Capitalized Lease Obligation or similar arrangement, in each case
permitted to be incurred under the Credit Agreement, to the extent that a grant
of a security interest therein would require a consent not obtained or violate
or invalidate such lease, license or agreement or Contractual Obligation or
purchase money arrangement, Capitalized Lease Obligation or similar arrangement
or create a right of termination in favor of any other party thereto (other than
the Borrower or a Guarantor), in each case after giving effect to the applicable
anti-assignment provisions of the UCC of any applicable jurisdiction and other
applicable Law and other than Proceeds and receivables thereof, the assignment
of which is expressly deemed effective under the UCC of any applicable
jurisdiction or other applicable Law notwithstanding such prohibition, (h) those
assets as to which the Administrative Agent and the Borrower shall reasonably
determine, in writing, that the cost of obtaining a Lien thereon or perfection
thereof are excessive in relation to the benefit to the Secured Parties of the
security to be afforded thereby, (i) voting Equity Interests in excess of 65% of
the total voting Equity Interests in (A) any CFC or (B) any Domestic Subsidiary
that has no material assets other than the equity of one or more Foreign
Subsidiaries that are CFCs, (j) any Equity Interests in (A) any Person that is
not a Wholly-Owned Subsidiary to the extent and for so long as

 

2

--------------------------------------------------------------------------------


 

the granting of a Lien on such Equity Interests would be prohibited by the terms
of any Organization Document, joint venture agreement or shareholders’ agreement
governing such Person or require any consent not obtained of any one or more
third parties (other than the Borrower or a Guarantor), after giving effect to
the applicable anti-assignment provisions of the UCC of any applicable
jurisdiction or other applicable Law and other than Proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC of
any applicable jurisdiction or other applicable Law notwithstanding such
prohibition, (B) any Unrestricted Subsidiary (until such time as any
Unrestricted Subsidiary becomes a Restricted Subsidiary) or (C) any Excluded
Subsidiary pursuant to clause (d) of the definition thereof (until such time as
such Subsidiary is no longer an Excluded Subsidiary pursuant to clause (d) of
the definition thereof), (k) any “intent-to-use” trademark applications prior to
the filing and acceptance of a “Statement of Use” pursuant to Section 1(d) of
the Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto and (l) other than to the extent a Lien thereon
can be perfected by the filing of a financing statement under the UCC of any
applicable jurisdiction, any rights or property not located in the United States
or credit support from Foreign Subsidiaries; provided that this clause (l) shall
not exclude any Equity Interests of Foreign Subsidiaries that are otherwise
required to be pledged pursuant to the terms of this Agreement; provided,
however, that “Excluded Assets” shall not include any Proceeds, substitutions or
replacements of any “Excluded Assets” referred to in clauses (a) through
(l) (unless such Proceeds, substitutions or replacements would constitute
“Excluded Assets” referred to in any of clauses (a) through (l)).

 

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes for the avoidance of doubt corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, Swap Contracts and other agreements),
goodwill, registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor, as the case may be, to secure payment by an Account Debtor of any of
the Accounts.

 

“Grantor” means each of the Borrower, each Guarantor that is a party hereto, and
each Guarantor that becomes a party to this Agreement after the Closing Date.

 

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, the intellectual property rights in
software and databases and related documentation and all additions, improvements
and accessions to, and books and records describing any of the foregoing;
provided that the foregoing does not include any such assets, rights or property
subsisting outside the United States.

 

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.

 

“Intercreditor Agreement” means any intercreditor agreement executed and
delivered in connection with a Permitted Debt Offering.

 

“Investment Property” has the meaning specified in Article 9 of the New York
UCC, but shall not include any Pledged Collateral.

 

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, amendments and 
supplements thereof, (ii) income, fees, royalties, damages,

 

3

--------------------------------------------------------------------------------


 

claims and payments now and hereafter due and/or payable thereunder or with
respect thereto including damages for breach or for infringement claims
pertaining to the licensed Intellectual Property (to the extent that a Grantor
has the right to collect them), and (iii) rights to sue for past, present and
future breaches or violations thereof.

 

“Missouri Gaming Commission” has the meaning ascribed by MRS 313.004 and refers
to the body empowered to act pursuant to Chapter 313 of the Missouri Revised
Statutes and Title 11, Division 45 of the Missouri Code of State Regulations.

 

“Missouri Gaming Law” means Chapter 313 of the Missouri Revised Statutes and the
regulations of the Missouri Gaming Commission promulgated thereunder.

 

“Mississippi Gaming Pledged Equity” has the meaning assigned to such term in
Section 2.02(f).

 

“Missouri Gaming Pledged Equity” has the meaning assigned to such term in
Section 2.02(k).

 

“Nevada Gaming Control Act” means Chapter 463 of the Nevada Revised Statutes and
the regulations of the Nevada Gaming Commission promulgated thereunder.

 

“Nevada Gaming Control Board” has the meaning ascribed by NRS 463.0137 and
refers to the agency of the State of Nevada created pursuant to NRS 463.030 to
463.110 and as empower to act under the Nevada Gaming Control Act.

 

“Nevada Gaming Pledged Equity” has the meaning assigned to such term in
Section 2.02(d).

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all patents of the United States, all registrations and recordings
thereof, and all applications for patents of the United States, and (b) all
reissues, re-examinations, continuations, divisions, continuations-in-part,
renewals, or extensions thereof, and the inventions or improvements disclosed or
claimed therein.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other securities now or hereafter
included in the Pledged Collateral,

 

4

--------------------------------------------------------------------------------


 

including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

 

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, fictitious business names, other source or business
identifiers protected under the laws of the United States or any state or
political subdivision thereof, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith in the
USPTO or any similar offices in any State of the United States or any political
subdivision thereof, and all renewals thereof, as well as any unregistered
trademarks and service marks used by a Grantor and (b) all goodwill connected
with the use thereof and symbolized thereby.

 

“USCO” means the United States Copyright Office.

 

“USPTO” means the United States Patent and Trademark Office.

 

ARTICLE II

 

Pledge of Securities

 

SECTION 2.01.          Pledge.  As security for the payment or performance, as
the case may be, in full of the Obligations, including any Obligations under the
Guaranty, each Grantor hereby pledges to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Grantor’s right, title and interest
in, to and under (i) all Equity Interests held by it, including those listed on
Schedule I and any other Equity Interests obtained in the future by such Grantor
and the certificates, if any, representing all such Equity Interests (the
“Pledged Equity”); provided that the Pledged Equity shall not include any
Excluded Assets; (ii) (A) the debt securities owned by it and listed opposite
the name of such Grantor on Schedule I, (B) any debt securities obtained in the
future by such Grantor and (C) the intercompany notes and other promissory notes
and any other instruments evidencing such debt securities (the “Pledged Debt”);
provided that the Pledged Debt shall not include any Excluded Assets; (iii) all
other property that may be delivered to and held by the Collateral Agent
pursuant to the terms of this Section 2.01 and Section 2.02; (iv) subject to
Section 2.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the Pledged Equity and Pledged
Debt; (v) subject to Section 2.06, all rights and privileges of such Grantor
with respect to the securities and other property referred to in clauses (i),
(ii), (iii) and (iv) above; and (vi) all Proceeds of any of the foregoing (the
items referred to in clauses (i) through (vi) above being collectively referred
to as the “Pledged Collateral”); provided that the Pledged Collateral shall not
include any Excluded Assets.

 

5

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, until the termination of this Agreement, subject, however, to
the terms, covenants and conditions hereinafter set forth.

 

SECTION 2.02.          Delivery of the Pledged Collateral.

 

(a)           Subject to the other provisions of this Section 2.02, each Grantor
agrees to deliver to the Collateral Agent on the Closing Date all Pledged
Securities owned by it on the Closing Date and with respect to any Pledged
Securities issued or acquired after the Closing Date, it agrees to deliver or
cause to be delivered as promptly as practicable (and in any event, within 60
days after the date of acquisition thereof or such longer period as to which the
Collateral Agent may agree in its reasonable discretion) to the Collateral
Agent, for the benefit of the Secured Parties, any and all such Pledged
Securities (other than any uncertificated securities, but only for so long as
such securities remain uncertificated).

 

(b)           The Grantors will cause any Indebtedness for borrowed money owed
to any Grantor by any Person (other than intercompany Indebtedness between
Grantors) having a principal amount in excess of (i) $1,000,000 individually or
(ii) when aggregated with all other such Indebtedness for which this clause has
not been satisfied, $5,000,000 in the aggregate, to be evidenced by a duly
executed promissory note that is pledged and delivered to the Collateral Agent,
for the benefit of the Secured Parties, pursuant to the terms hereof.

 

(c)           Upon delivery to the Collateral Agent, (i) any Pledged Securities
shall be accompanied by undated stock or note powers, as applicable, duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Collateral Agent and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property comprising
part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment or transfer duly executed in blank by the applicable
Grantor and such other instruments or documents as the Collateral Agent may
reasonably request.

 

(d)           Each Grantor shall immediately upon receipt of all required
approvals of the Nevada Gaming Control Board and Nevada Gaming Commission
deliver the original certificates representing Pledged Equity, the pledge of
which is governed by NRS 463.510 (such Pledged Equity, the “Nevada Gaming
Pledged Equity”), together with stock powers executed in blank, to the
Collateral Agent or, subject to Section 2.07, the Escrow Agent to be held by the
Collateral Agent or, subject to Section 2.07, in escrow by the Escrow Agent
within the State of Nevada, subject to the requirements of the Nevada Gaming
Control Board and Nevada Gaming Commission in accordance with applicable
provisions of the Nevada Gaming Control Act and regulations promulgated
thereunder.  In addition, each Grantor shall upon receipt of all required
approvals of the Nevada Gaming Control Board and Nevada Gaming Commission
execute and deliver and cause to be executed and delivered such other documents
and instruments (including UCC financing statements) as the Collateral Agent, in
its reasonable discretion, deems necessary or desirable to create, evidence or
perfect its security interest in the Nevada Gaming Pledged Equity, including, if
applicable, the execution and delivery of the Escrow Agreement referred to in
Section 2.07.

 

(e)           Notwithstanding any other provision of this Agreement:

 

(i)            The prior approval of the Nevada Gaming Commission must be
obtained before any foreclosure or transfer of any possessory security interest
in the Nevada Gaming Pledged Equity (except back to original Grantor), the
pledge of which is governed by NRS 463.510, and

 

6

--------------------------------------------------------------------------------


 

before any other enforcement of the Security Interest of the Collateral Agent in
such Nevada Gaming Pledged Equity may occur;

 

(ii)           The stock certificates evidencing the Nevada Gaming Pledged
Equity, the pledge of which is governed by NRS 463.510, must at all times remain
physically within the State of Nevada at a location designated to the Nevada
Gaming Board and must be made available for inspection by agents or employees of
the Nevada Gaming Board immediately upon request during normal business hours;
and,

 

(iii)          The provisions of this Agreement relating to the Nevada Gaming
Pledged Equity shall not be amended without the prior administrative approval of
the Chairman of the Nevada Gaming Board or his designee.  Such administrative
approval may not be granted regarding amendments to this Agreement or, subject
to Section 2.07, the Escrow Agreement that increase or change the Nevada Gaming
Pledged Equity that are the subject of the pledge which is governed by NRS
463.510 that change the location of the Nevada Gaming Pledged Equity in the
possession of the Collateral Agent or, subject to Section 2.07, the Escrow
Agent, or that change the identity of the Collateral Agent or, subject to
Section 2.07, the Escrow Agent.

 

(f)            The prior approval of the Mississippi Gaming Commission must be
obtained before any foreclosure or transfer of any possessory security interest
in the Pledged Equity issued by any Person that is licensed by or registered
with the Mississippi Gaming Commission (except back to the original Grantor),
the pledge of which is governed by Miss. Code Ann. Section 75-76-207 (such
Pledged Equity, the “Mississippi Gaming Pledged Equity”), and before any other
enforcement of the Security Interest in such Mississippi Gaming Pledged Equity
may occur;

 

(g)           This Agreement shall not be amended without the prior
administrative approval of the Chairman of the Nevada Gaming Control Board or
his designee.  Such administrative approval may not be granted regarding
amendments to the this Agreement or, subject to Section 2.07, the Escrow
Agreement that increase or change the Equity Interests that are the subject of
the pledge which is governed by NRS 463.510, or that change the identity of the
Collateral Agent or, subject to Section 2.07, the Escrow Agent.  In the event
that the Collateral Agent exercises one or more of the remedies set forth in
this Agreement with respect to the  Nevada Gaming Pledged Equity, the
Mississippi Gaming Pledged Equity or the Missouri Gaming Pledged Equity,
including, without limitation, the foreclosure, transfer, sale, distribution or
other disposition of any interest therein (except back to the Grantor), the
exercise of voting and consensual rights, and any other enforcement of the
security interest in such Nevada Gaming Pledged Equity, the Mississippi Gaming
Pledged Equity or the Missouri Gaming Pledged Equity, such action will require
the separate and prior approval of the Gaming Authorities in Nevada and
Mississippi, respectively, with respect to the Nevada Gaming Pledged Equity and
the Mississippi Gaming Pledged Equity, respectively, and, in the case of the
Missouri Gaming Pledged Equity, the provision of 30 days prior notice to the
Gaming Authorities in Missouri or the licensing or finding of suitability of the
Collateral Agent or any transferee thereof, in each case unless such licensing
or suitability requirement is waived thereby or is otherwise not required under
the applicable Gaming Laws;

 

(h)           The Collateral Agent and, subject to Section 2.07 in the case of
the Nevada Gaming Pledged Equity, the Escrow Agent will be required to comply
with the reasonable conditions, if any, imposed by the Gaming Authorities in
connection with their approval of the pledge granted hereunder in the Nevada
Gaming Pledged Equity, the Mississippi Gaming Pledged Equity or the Missouri
Gaming Pledged Equity; provided that the Collateral Agent and, subject to
Section 2.07, the Escrow Agent shall not be deemed to have knowledge of any such
conditions until written notice thereof has been delivered to the Collateral
Agent and, subject to Section 2.07 in the case of the Nevada Gaming Pledged
Equity, the Escrow Agent by the Borrower;

 

7

--------------------------------------------------------------------------------


 

(i)            Any approval of the Gaming Authorities of this Agreement, any
amendment hereto or the pledge hereunder, in each case in the Nevada Gaming
Pledged Equity or the Mississippi Gaming Pledged Equity, or, in the case of the
Missouri Gaming Pledged Equity, the satisfaction of the notice obligations under
the Gaming Laws of Missouri with respect to this Agreement in the Missouri
Gaming Pledged Equity, any amendment hereto or the pledge hereunder in the
Nevada Gaming Pledged Equity, the Mississippi Gaming Pledged Equity or the
Missouri Gaming Pledged Equity, does not constitute approval, either express or
implied, of the Collateral Agent to take any actions provided for in this
Agreement, for which separate approval by the Gaming Authorities or the
satisfaction of separate notice provisions may be required by the Gaming Laws;
and

 

(j)            The Collateral Agent, the Secured Parties and their respective
successors and assigns are subject to being called forward by the Gaming
Authorities in their sole and absolute discretion, for licensing, a finding of
suitability or other investigation authorized by the Gaming Laws in order to
remain entitled to the benefits of this Agreement, any other Loan Documents and
any Intercreditor Agreement, in each case with respect to the Nevada Gaming
Pledged Equity, the Mississippi Gaming Pledged Equity and the Missouri Gaming
Pledged Equity.

 

(k)           Missouri Gaming Law Specific Provisions.  Each party hereto hereby
acknowledges that:

 

(i)            Notwithstanding anything contained in this Agreement or the other
Loan Documents to the contrary, (i) no transfer in any way of an ownership
interest, or exercise of a material right of an ownership interest, in any
Grantor or any Subsidiary of a Grantor which holds a license issued by the
Missouri Gaming Commission (such Pledged Equity, the “Missouri Gaming Pledged
Equity”) shall occur unless it is first approved by the Missouri Gaming
Commission pursuant to Title 21, Chapter 313, Section 313.807(4) of the Revised
Statutes of Missouri and (ii) the Collateral Agent shall not foreclose, take
possession or otherwise exercise ownership or possessory rights of any slot
machine (as defined in Title 11, Division 45, Section 10.055 of the Rules of the
Department of Public Safety) constituting Collateral located or to be located in
the State of Missouri unless the Collateral Agent (1) holds the applicable valid
license issued by the Missouri Gaming Commission or, in the alternative (2) uses
a different mechanism that is in compliance with applicable Missouri laws (which
mechanism could include, subject to the Missouri Gaming Commission’s approval,
the sale, transfer or disposition by any Grantor of such slot machine to a
Person holding the applicable valid license issued by the Missouri Gaming
Commission, provided that such Person is acting on its own behalf and not as an
agent of any party not licensed by the Missouri Gaming Commission to own or
possess slot machines).

 

(ii)           The Collateral Agent and each other Secured Party hereby
acknowledges that Missouri law does not presently allow, and the security
interest granted in this Agreement does not authorize for so long as such
prohibition exists, any pledge, hypothecation or transfers of gaming licenses
(or any interest therein) issued by the Missouri Gaming Commission pursuant to
Missouri law,or any security interest attached to any such license.

 

(l)            Louisiana Gaming Law Specific Provisions.  Each party hereto
hereby acknowledges that:

 

(i)            Notwithstanding anything contained in this Agreement or the other
Loan Documents to the contrary, (i) no transfer of a five percent or more
interest in any Grantor or any Subsidiary of a Grantor which holds a license or
permit issued by the Louisiana Gaming Control Board shall occur unless the prior
written approval of such transfer is provided by the Louisiana Gaming Control
Board and (ii) the Collateral Agent shall not foreclose, take possession or
otherwise

 

8

--------------------------------------------------------------------------------


 

exercise ownership or possessory rights of any slot machine located or to be
located in the State of Louisiana unless the Collateral Agent complies with all
applicable Gaming Laws of the State of Louisiana.

 

(ii)           The Collateral Agent and each other Secured Party hereby
acknowledges that the Gaming Laws of Louisiana do not presently allow, and the
security interest granted in this Agreement does not authorize for so long as
the prohibition exists, any pledge, hypothecation or transfers of any gaming
licenses or permits (or any interest therein) issued under the Louisiana Gaming
Control Act, La. R.S. 27:1 et seq or any security interest attached to any such
license or permit.

 

SECTION 2.03.          Representations, Warranties and Covenants.  The Grantors
jointly and severally represent, warrant and covenant, as to themselves and the
other Grantors, to and with the Collateral Agent, for the benefit of the Secured
Parties, that:

 

(a)           Schedule I correctly sets forth, as of the Closing Date, a true
and complete list, with respect to each Grantor, of (i) all the Equity Interests
owned by such Grantor in any Person and  the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity owned by such Grantor and (ii) all the Pledged
Debt owned by such Grantor;

 

(b)           the Pledged Equity and Pledged Debt (solely with respect to
Pledged Equity and Pledged Debt issued by a Person other than Parent, the
Borrower or a Subsidiary of the Borrower, to the best of such Grantor’s
knowledge) have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Equity (solely with respect to Pledged
Equity issued by a Person other than the Borrower or a Subsidiary of the
Borrower, to the best of such Grantor’s knowledge), is fully paid and
nonassessable and (ii) in the case of Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than Parent, the Borrower or a Subsidiary
of the Borrower, to the best of such Grantor’s knowledge), is the legal, valid
and binding obligation of each issuer thereof;

 

(c)           each of the Grantors (i) is and, subject to any transfers made in
compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule I as
owned by such Grantors, (ii) holds the same free and clear of all Liens, other
than (A) Liens created by the Collateral Documents and (B) Liens expressly
permitted pursuant to Section 8.01 of the Credit Agreement, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
(A) Liens created by the Collateral Documents and (B) Liens expressly permitted
pursuant to Section 8.01 of the Credit Agreement, and (iv) will defend its title
or interest thereto or therein against any and all Liens (other than the Liens
permitted pursuant to this Section 2.03(c)), however arising, of all Persons
whomsoever;

 

(d)           except for restrictions and limitations imposed by the Loan
Documents, the Senior Secured Notes or applicable Laws generally and except as
described in the Perfection Certificate, the Pledged Collateral is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

 

9

--------------------------------------------------------------------------------


 

(e)           each of the Grantors has the power and authority to pledge the
Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;

 

(f)            no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than (i) such as have been obtained and are in
full force and effect, (ii) authorizations, approvals or notices to or from
Gaming Boards which may be required pursuant to applicable Gaming Laws after the
date hereof in connection with (y) the addition of any Guarantor pursuant to
Section 5.14 (which approvals each Grantor agrees to use its reasonable best
efforts to obtain promptly upon the occurrence of the requirement to add such
Guarantor or to pledge the Equity Interests of such Guarantor or any other
Subsidiary of a Grantor the Equity Interests of which are required to be pledged
pursuant to the terms of this Agreement and the Credit Agreement) or (z) the
enforcement of remedies and (iii) the requirement under applicable Gaming Laws
to provide routine post-closing notices and/or copies of Loan Documents to a
Gaming Board); and

 

(g)           by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent or,
subject to Section 2.07 in the case of the Nevada Gaming Pledged Equity, the
Escrow Agent in accordance with this Agreement, the Collateral Agent for the
benefit of the Secured Parties will obtain a legal, valid and perfected lien
upon and security interest in such Pledged Securities as security for the
payment and performance of the Obligations, subject only to Liens permitted by
Section 8.01 of the Credit Agreement, to the extent such perfection is governed
by the Uniform Commercial Code of any applicable jurisdiction.

 

Each Grantor hereby agrees that upon the occurrence and during the continuance
of an Event of Default, it will comply with instructions of the Collateral Agent
with respect to the Equity Interests in such Grantor that constitute Pledged
Equity hereunder that are not certificated without further consent by the
applicable owner or holder of such Equity Interests.

 

SECTION 2.04.          Certification of Limited Liability Company and Limited
Partnership Interests.  Any limited liability company and any limited
partnership controlled by any Grantor shall either (a) not include in its
operative documents any provision that any Equity Interests in such limited
liability company or such limited partnership be a “security” as defined under
Article 8 of the Uniform Commercial Code or (b) certificate any Equity Interests
in any such limited liability company or such limited partnership. To the extent
an interest in any limited liability company or limited partnership controlled
by any Grantor and pledged under Section 2.01 is certificated or becomes
certificated, (i) each such certificate shall be delivered to the Collateral
Agent, pursuant to Section 2.02(a) and (ii) such Grantor shall fulfill all other
requirements under Section 2.02 applicable in respect thereof.  Each Grantor
hereby agrees that if any of the Pledged Collateral is at any time not evidenced
by certificates of ownership, then each applicable Grantor shall, to the extent
permitted by applicable Laws (including Gaming Laws) and requested by the
Collateral Agent, (i) if necessary to perfect a security interest in such
Pledged Collateral, cause such pledge to be recorded on the equityholder
register or the books of the issuer, execute any customary pledge forms or other
documents necessary or appropriate to complete the pledge and give the
Collateral Agent the right to transfer such Pledged Collateral under the terms
hereof, and (ii) after the occurrence and during the continuance of any Event of
Default (A) cause the Organization Documents of each such issuer of Equity
Interests constituting Pledged Collateral to be amended to provide that such
Pledged Collateral shall be treated as “securities” for purposes of the Uniform
Commercial Code and (B) cause such Pledged Collateral to become certificated and
delivered to the Collateral Agent.

 

SECTION 2.05.          Registration in Nominee Name; Denominations.  If an Event
of Default shall occur and be continuing, (a) the Collateral Agent, on behalf of
the Secured Parties, shall have

 

10

--------------------------------------------------------------------------------


 

the right (in its sole and absolute discretion) to hold the Pledged Securities
in its own name as pledgee, the name of its nominee (as pledgee or as sub-agent)
or the name of the applicable Grantor, endorsed or assigned in blank or in favor
of the Collateral Agent, and each Grantor will promptly give to the Collateral
Agent copies of any notices or other communications received by it with respect
to Pledged Securities registered in the name of such Grantor and (b) the
Collateral Agent shall have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger denominations for any
purpose consistent with this Agreement; provided, that the Collateral Agent
shall give the Borrower prior notice of its intent to exercise such rights.

 

SECTION 2.06.          Voting Rights; Dividends and Interest.

 

(a)           Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have notified the Borrower that the
rights of the Grantors under this Section 2.06 are being suspended:

 

(i)            Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Loan Documents; provided that such
rights and powers shall not be exercised in any manner, except as may be
permitted under this Agreement, the Credit Agreement or the other Loan
Documents, that would materially and adversely affect the rights and remedies of
any of the Collateral Agent or the other Secured Parties under this Agreement,
the Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same.

 

(ii)           So long as no Event of Default shall have occurred and be
continuing and thereafter so long as the Borrower has not received written
notice from the Collateral Agent that the rights of the Grantors under this
Section 2.06 are being suspended and to the extent required under applicable Law
(including any Gaming Law), the Collateral Agent shall be deemed without further
action or formality to have granted to each Grantor all necessary consents
relating to voting rights and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above and shall, if necessary, execute and
deliver to each Grantor, or cause to be executed and delivered to each Grantor,
all such proxies, powers of attorney and other instruments as each Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to subparagraph (i) above.

 

(iii)          Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and, subject to the Intercreditor Agreement, shall be
promptly (and in any event within 30 days) delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent).

 

11

--------------------------------------------------------------------------------


 

(b)           Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Borrower of the
suspension of the rights of the Grantors under paragraph (a)(iii) of this
Section 2.06, then all rights of any Grantor to dividends, interest, principal
or other distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which (together with each other
First Lien Agent (as defined in the Intercreditor Agreement)) shall, subject to
the Intercreditor Agreement, have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other distributions. 
All dividends, interest, principal or other distributions received by any
Grantor contrary to the provisions of this Section 2.06 shall be held in trust
for the benefit of the Collateral Agent and the other Secured Parties, shall be
segregated from other property or funds of such Grantor and shall be promptly
(and in any event within 30 days) delivered to the Collateral Agent upon demand
in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent).  Any and all money and other property paid
over to or received by the Collateral Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 4.02 hereof. 
After all Events of Default have been cured or waived, the Collateral Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.06 that
remain in such account.

 

(c)           Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have provided the Borrower notice of
the suspension of the rights of the Grantors under paragraph (a)(i) of this
Section 2.06, then all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 2.06, and the obligations of the Collateral Agent under
paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which (together with each other
First Lien Agent (as defined in the Intercreditor Agreement)) shall, subject to
the Intercreditor Agreement, have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Required Lenders, the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Grantors to exercise such rights at the discretion of the
Collateral Agent.  After all Events of Default have been cured or waived, each
Grantor shall have the exclusive right to exercise the voting and/or consensual
rights and powers that such Grantor would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) of this Section 2.06.

 

(d)           Any notice given by the Collateral Agent to the Borrower
suspending the rights of the Grantors under paragraph (a) of this Section 2.06
(i) shall be given in writing, (ii) may be given with respect to one or more of
the Grantors at the same or different times and (iii) may suspend the rights of
the Grantors under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06
in part without suspending all such rights (as specified by the Collateral Agent
in its sole and absolute discretion) and without waiving or otherwise affecting
the Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

 

SECTION 2.07.          Further Assurances.  In the event that Bank of America,
N.A. ceases to act as Collateral Agent and any successor Collateral Agent (or
any of such successor Collateral Agent’s affiliates) does not maintain an office
in the State of Nevada where the Nevada Gaming Pledged Equity may be maintained
pursuant to the requirements of the Gaming Laws of Nevada, Borrower, the
successor Collateral Agent, prior to the Discharge of the Notes Obligations (as
defined in the Intercreditor Agreement) the Notes Agent (as defined in the
Intercreditor Agrement) and an appointed escrow agent reasonably acceptable to
the Collateral Agent (the “Escrow Agent”) shall enter into an escrow agreement
in substantially the form attached hereto as Exhibit V (the “Escrow Agreement”)
with respect to the Nevada

 

12

--------------------------------------------------------------------------------


 

Gaming Pledged Equity.  Borrower acknowledges and agrees that Borrower shall
bear all costs, expenses and fees in connection with the escrow arrangement
contemplated by this Section 2.07 and the Escrow Agreement, including the costs,
expenses and fees of the Escrow Agent.

 

ARTICLE III

 

Security Interests in Personal Property

 

SECTION 3.01.          Security Interest.

 

(a)           As security for the payment or performance, as the case may be, in
full of the Obligations, including the Obligations under the Guaranty, each
Grantor hereby pledges to the Collateral Agent, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest (the “Security Interest”) in all right,
title or interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

 

(i)            all Accounts;

 

(ii)           all Chattel Paper;

 

(iii)          all Commercial Tort Claims listed on Schedule II hereto;

 

(iv)          all Deposit Accounts;

 

(v)           all Documents;

 

(vi)          all Equipment;

 

(vii)         all Fixtures;

 

(viii)        all General Intangibles and all Intellectual Property;

 

(ix)          all Goods;

 

(x)           all Instruments;

 

(xi)          all Inventory;

 

(xii)         all Investment Property;

 

(xiii)        all Pledged Securities;

 

(xiv)        all books and records pertaining to the Article 9 Collateral;

 

(xv)         all Letters of Credit and Letter-of-Credit Rights;

 

(xvi)        all Money; and

 

13

--------------------------------------------------------------------------------


 

(xvii)       to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing;

 

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the term
“Collateral” shall not include) any Excluded Assets.

 

(b)           Each Grantor hereby irrevocably authorizes the Collateral Agent
for the benefit of the Secured Parties at any time and from time to time to file
in any relevant jurisdiction any financing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as “all assets of the
Debtor, whether now owned or hereafter acquired” or words of similar effect as
being of an equal or lesser scope or with greater detail, and (ii) contain the
information required by Article 9 of the Uniform Commercial Code or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor and (B) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates.  Each Grantor agrees to
provide such information to the Collateral Agent promptly upon any reasonable
request.

 

(c)           The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

 

(d)           The Collateral Agent is authorized to file with the USPTO or the
USCO (or any successor office) such documents as may be necessary or advisable
for the purpose of perfecting, confirming, continuing, enforcing or protecting
the Security Interest in United States Intellectual Property granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantor as debtors and the Collateral Agent as secured party.

 

(e)           Notwithstanding anything to the contrary in the Loan Documents,
none of the Grantors shall be required (i) to enter into any deposit account
control agreement or securities account control agreement with respect to any
deposit account or securities account, (ii) to take any action in any non-U.S.
jurisdiction or required by the Laws of any non-U.S. jurisdiction to create any
security interest in any assets located or titled outside of the U.S. or to
perfect or make enforceable any security interests in any assets located outside
of the U.S. (it being understood that nothing herein shall require security
agreements or pledge agreements governed by the laws of any non-U.S.
jurisdiction) any assets located outside of the United States or (iii) to
perfect in any assets subject to a certificate of title statute.

 

SECTION 3.02.          Representations and Warranties.  The Grantors jointly and
severally represent, warrant and covenant, as to themselves and the other
Grantors, to and with the Collateral Agent, for the benefit of the Secured
Parties, that:

 

(a)           Subject to Liens permitted by Section 8.01 of the Credit
Agreement, each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than
(i) any consent or approval that has been obtained and is in full force and
effect, (ii) authorizations, approvals or notices to or from Gaming Boards which
may be required pursuant to applicable Gaming Laws after the date hereof in
connection with (y) the addition of any Guarantor pursuant to Section 5.14 or
(z) the enforcement of

 

14

--------------------------------------------------------------------------------


 

remedies and (iii) the requirement under applicable Gaming Laws to provide
routine post-closing notices and/or copies of Loan Documents to a Gaming Board.

 

(b)           The Uniform Commercial Code financing statements (including
fixture filings solely in respect of real property required to be subject to a
Deed of Trust pursuant to the Loan Documents, as applicable) or other
appropriate filings, recordings or registrations prepared by the Collateral
Agent based upon the information provided to the Collateral Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 6 to the Perfection Certificate (or specified by
notice from the Borrower to the Collateral Agent after the Closing Date in the
case of filings, recordings or registrations (other than filings required to be
made in the USPTO and the USCO in order to perfect the Security Interest in
Article 9 Collateral consisting of United States Patents, Trademarks and
Copyrights) required by the Credit Agreement), are all the filings, recordings
and registrations that are necessary to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable Law with respect to the filing
of continuation statements and as required to be made in the USPTO and USCO in
order to perfect the Security Interest in Article 9 Collateral consisting of
Patents, Trademarks and Copyrights acquired or developed by the Grantors after
the date hereof.

 

(c)           Each Grantor represents and warrants that short-form Intellectual
Property Security Agreements containing a description of all Article 9
Collateral consisting of United States Patents, United States registered
Trademarks (and Trademarks for which United States registration applications are
pending, unless it constitutes an Excluded Asset) and United States registered
Copyrights, respectively, have been or on the Closing Date shall be delivered to
the Collateral Agent for recording by the USPTO and the USCO pursuant to 35
U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, as may be necessary to establish a valid and
perfected security interest in favor of the Collateral Agent (for the benefit of
the Secured Parties) in respect of all Article 9 Collateral consisting of
registrations and applications for Patents, Trademarks (except pending Trademark
applications that constitute Excluded Assets) and Copyrights to the extent a
security interest may be perfected by filing, recording or registration in the
USPTO or the USCO, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than (i) such
filings and actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed by any Grantor after the date hereof and (ii) the UCC financing and
continuation statements contemplated in Section 3.02(b)).

 

(d)           (i) When all appropriate filings, recordings, registrations or
notifications are made as may be required under applicable Law  to perfect the
Security Interest and (ii) upon the taking of possession or control by the
Collateral Agent of such Article 9 Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by this
Agreement or the Intercreditor Agreement, if then in effect), the Security
Interest shall be prior to any other Lien on any of the Article 9 Collateral,
other than (1) any nonconsensual Lien that is expressly permitted pursuant to
Section 8.01 of the Credit Agreement and has priority as a matter of law and
(2) Liens expressly permitted pursuant to Section 8.01 of the Credit Agreement.

 

15

--------------------------------------------------------------------------------


 

(e)           The Article 9 Collateral is owned by the Grantors free and clear
of any Lien, except for Liens expressly permitted pursuant to Section 8.01 of
the Credit Agreement.  None of the Grantors has filed or consented to the filing
of (i) any financing statement or analogous document under the New York UCC or
any other applicable United States Laws covering any Article 9 Collateral,
(ii) any assignment in which any Grantor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
the USPTO or the USCO or (iii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Liens expressly permitted pursuant to Section 8.01 of the Credit Agreement.

 

SECTION 3.03.          Covenants.

 

(a)           The Borrower agrees promptly (and in any event within 60 days
after such change) to notify the Collateral Agent in writing of any change in
(i) legal name of any Grantor, (ii) the type of organization of any Grantor,
(iii) the jurisdiction of organization of any Grantor, or (iv) the chief
executive office of any Grantor and, upon request by the Collateral Agent, take
all actions necessary to continue the perfection of the security interest
created hereunder following any such change with the same priority as
immediately prior to such change.  The Borrower agrees promptly to provide the
Collateral Agent after notification of any such change with certified
Organization Documents reflecting any of the changes described in the first
sentence of this paragraph.

 

(b)           Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 7.01 of the Credit
Agreement, the Borrower shall deliver to the Collateral Agent supplemental
schedules to the Perfection Certificate executed by the chief financial officer
or the chief legal officer of each of Parent and the Borrower, as applicable.

 

(c)           Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements (including fixture filings) or other documents in
connection herewith or therewith.

 

(d)           At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Collateral Agent has
requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent within 10 Business Days after demand for any
payment made or any reasonable expense incurred by the Collateral Agent pursuant
to the foregoing authorization in accordance with Section 5.03; provided,
however, Grantors shall not be obligated to reimburse the Collateral Agent with
respect to any Intellectual Property included in the Article 9 Collateral which
any Grantor has failed to maintain or pursue, or otherwise allowed to lapse,
terminate or be put into the public domain, in accordance with
Section 3.03(f)(iv).  Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments,

 

16

--------------------------------------------------------------------------------


 

charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

 

(e)           Commercial Tort Claims.  If the Grantors shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated by such
Grantor to exceed (i) $1,000,000 individually or (ii) when aggregated with all
other Commercial Tort Claims for which this clause has not been satisfied,
$5,000,000 in the aggregate, and, in each case, and for which a complaint in a
court of competent jurisdiction has been filed, such Grantor shall within 45
days after the end of the fiscal quarter in which such complaint was filed (or
such longer period as the Collateral Agent may agree in its reasonable
discretion) notify the Collateral Agent thereof in a writing signed by such
Grantor including a brief summary description of such claim and grant to the
Collateral Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent.

 

(f)            Intellectual Property Covenants.

 

(i)            Other than to the extent permitted herein or in the Credit
Agreement, with respect to registration or pending application of each item of
its Intellectual Property included in the Article 9 Collateral for which such
Grantor has standing to do so, each Grantor agrees to take, at its expense, all
reasonable steps, including, without limitation, in the USPTO, the USCO and any
other governmental authority located in the United States, to pursue the
registration and maintenance of each Patent, Trademark, or Copyright
registration or application, now or hereafter included in such Article 9
Collateral of such Grantor.

 

(ii)           Other than to the extent permitted herein or in the Credit
Agreement, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Intellectual Property included in the Article 9 Collateral
may lapse, be terminated, or become invalid or unenforceable or placed in the
public domain (or in the case of a trade secret, becomes publicly known).

 

(iii)          Other than to the extent permitted herein or in the Credit
Agreement, each Grantor shall take all reasonable steps to preserve and protect
each item of its Intellectual Property included in the Article 9 Collateral,
including, without limitation, maintaining the quality of any and all products
or services used or provided in connection with any of the Trademarks,
consistent with the quality of the products and services as of the date hereof,
and taking all reasonable steps necessary to ensure that all licensed users of
any of the Trademarks abide by the applicable license’s terms with respect to
standards of quality.

 

(iv)          Notwithstanding clauses (i) through (iii) above, nothing in this
Agreement or any other Loan Document prevents any Grantor from Disposing of,
discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or be put into the public domain, any of its
Intellectual Property included in the Article 9 Collateral to the extent
permitted by the Credit Agreement if such Grantor determines in its reasonable
business judgment that any of the foregoing actions is desirable in the conduct
of its business.

 

(v)           Within 60 calendar days after the end of each calendar quarter
each Grantor shall provide a list of any additional registrations of
Intellectual Property of such Grantor not previously disclosed to the Collateral
Agent including such information as is necessary for such Grantor to make
appropriate filings in the USPTO and the USCO with respect to Intellectual
Property included in the Article 9 Collateral and deliver to the Collateral
Agent at such time the short-form security agreement with respect to such
Patents, Trademarks or Copyrights in appropriate form for filing with the USPTO
or USCO, as applicable, and record such agreements in the USPTO assignment
database or USCO, as applicable.

 

17

--------------------------------------------------------------------------------


 

(g)           Each Grantor shall, upon request of the Collateral Agent, at its
own expense, take any and all commercially reasonable actions necessary to
defend title to the Article 9 Collateral against all Persons and to defend the
Security Interest of the Collateral Agent in the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 8.01 of the Credit Agreement.  Each Grantor (rather than the Collateral
Agent or any Secured Party) shall remain liable (as between itself and any
relevant counterparty) to observe and perform all the conditions and obligations
to be observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral, all in accordance with the terms and
conditions thereof, and each Grantor jointly and severally agrees to indemnify
and hold harmless the Collateral Agent and the Secured Parties from and against
any and all liability for such performance.

 

SECTION 3.04.          Instruments.  If the Grantors shall at any time hold or
acquire any Instruments constituting Article 9 Collateral (excluding checks),
and evidencing an amount in excess of (i) $1,000,000 individually or (ii) when
aggregated with all other such Instruments for which this clause has not been
satisfied $5,000,000 in the aggregate, such Grantor shall promptly (and in any
event, within 60 days after the date of acquisition thereof or such longer
period as to which the Collateral Agent may agree in its reasonable discretion)
endorse, assign and deliver the same to the Collateral Agent for the benefit of
the Secured Parties, accompanied by instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
request.

 

ARTICLE IV

 

Remedies

 

SECTION 4.01.          Remedies upon Default.  Upon the occurrence and during
the continuance of an Event of Default, subject to applicable Gaming Laws and
the Intercreditor Agreement, it is agreed that the Collateral Agent shall have
the right to exercise any and all rights afforded to a secured party with
respect to the Obligations under the Uniform Commercial Code or other applicable
Law and also may (i) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Collateral Agent promptly, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place and time to be designated by the
Collateral Agent that is reasonably convenient to both parties; (ii) occupy any
premises owned or, to the extent lawful and permitted, leased by any of the
Grantors where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation;
provided that the Collateral Agent shall provide the applicable Grantor with
notice thereof prior to such occupancy; (iii) require each Grantor to, and each
Grantor agrees that it will at its expense and upon the request of the
Collateral Agent promptly, assign the entire right, title, and interest of such
Grantor in each of the Patents, Trademarks, domain names and Copyrights to the
Collateral Agent for the benefit of the Secured Parties; (iv) exercise any and
all rights and remedies of any of the Grantors under or in connection with the
Collateral, or otherwise in respect of the Collateral; provided that the
Collateral Agent shall provide the applicable Grantor with notice thereof prior
to such exercise; and (v) subject to the mandatory requirements of applicable
Law and the notice requirements described below, sell or otherwise dispose of
all or any part of the Collateral securing the Obligations at a public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate.  The Collateral Agent shall be authorized at any such sale of
securities (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to Persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consummation of any such sale
the Collateral Agent shall have the right to assign, transfer and deliver to the

 

18

--------------------------------------------------------------------------------


 

purchaser or purchasers thereof the Collateral so sold.  Each such purchaser at
any sale of Collateral shall hold the property sold absolutely, free from any
claim or right on the part of any Grantor, and each Grantor hereby waives (to
the extent permitted by law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

 

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral.  Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or a portion thereof, will first be offered for sale at
such board or exchange.  Any such public sale shall be subject to applicable
Gaming Laws and shall be held at such time or times within ordinary business
hours and at such place or places as the Collateral Agent may fix and state in
the notice (if any) of such sale.  At any such sale, the Collateral, or a
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine.  The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given.  The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned.  In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice.  At any public (or, to the extent permitted
by law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with applicable Gaming Laws and the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor.  For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full.  As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a court
appointed receiver, subject to applicable Gaming Laws.  Any sale pursuant to the
provisions of this Section 4.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

 

SECTION 4.02.          Application of Proceeds.

 

(a)           The Collateral Agent shall apply the proceeds of any collection or
sale of Collateral, including any Collateral consisting of cash, in the order
provided for in the Credit Agreement.

 

19

--------------------------------------------------------------------------------


 

(b)           The Collateral Agent shall have absolute discretion as to the time
of application of any such proceeds, monies or balances in accordance with this
Agreement and the Credit Agreement.  Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

(c)           In making the determinations and allocations required by this
Section 4.02, the Collateral Agent may conclusively rely upon information
supplied to or by the Collateral Agent as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to the Obligations, and the
Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied.  All distributions made by the
Collateral Agent pursuant to this Section 4.02 shall be (subject to any decree
of any court of competent jurisdiction) final (absent manifest error), and the
Collateral Agent shall have no duty to inquire as to the application by the
Collateral Agent of any amounts distributed to it.

 

SECTION 4.03.          Grant of License to Use Intellectual Property; Power of
Attorney.  For the exclusive purpose of enabling the Collateral Agent to
exercise rights and remedies under this Agreement only after such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and remedies
at any time after and during the continuance of an Event of Default, beginning
only at such time the Collateral Agent shall be lawfully entitled to exercise
such rights and remedies and not before, each Grantor hereby grants to the
Collateral Agent a non-exclusive, royalty-free, limited license (until the
termination or cure of the Event of Default) to use, license or, to the extent
permitted under the terms of the relevant license, sublicense any of the
Intellectual Property included in the Article 9 Collateral now owned or
hereafter acquired by such Grantor, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof; provided, however, that all of the foregoing rights of the Collateral
Agent to operate such license, sublicense and other rights, shall expire
immediately upon the termination or cure of all Events of Default and shall be
exercised by the Collateral Agent solely during the continuance of an Event of
Default and nothing in this Section 4.03 shall require Grantors to grant any
license that is prohibited by any rule of law, statute or regulation, or is
prohibited by, or constitutes a breach or default under or results in the
termination of any contract, license, agreement, instrument or other document
evidencing, giving rise to or theretofore granted, to the extent permitted by
the Credit Agreement, with respect to such property or otherwise unreasonably
prejudices the value thereof to the relevant Grantor; provided, further, that
such licenses granted hereunder with respect to Trademarks shall be subject to
the maintenance of quality standards with respect to the goods and services on
which such Trademarks are used sufficient to preserve the validity of such
Trademarks.  Furthermore, each Grantor hereby grants to the Collateral Agent an
absolute power of attorney to sign, upon the occurrence and during the
continuance of any Event of Default, any document which may be required by the
USPTO or the USCO in order to effect an absolute assignment of all right, title
and interest in each registration and application for a Patent, Trademark or
Copyright, and to record the same.

 

20

--------------------------------------------------------------------------------


 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01.          Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 11.02 of the Credit Agreement (whether or not then in
effect).  All communications and notices hereunder to any Grantor other than the
Borrower shall be given to it in care of the Borrower as provided in
Section 11.02 of the Credit Agreement (whether or not then in effect).

 

SECTION 5.02.          Waivers; Amendment.

 

(a)           No failure by any Lender, the L/C Issuer, the Collateral Agent or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any Lender or any L/C Issuer may have had notice or
knowledge of such Default at the time.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Grantor or Grantors with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 11.01 of the Credit Agreement.

 

SECTION 5.03.          Collateral Agent’s Fees and Expenses.

 

(a)           The parties hereto agree that the Collateral Agent shall be
entitled to reimbursement of its expenses incurred hereunder and indemnity for
its actions in connection herewith as provided in Sections 11.04 and 11.05 of
the Credit Agreement (whether or not then in effect); provided that each
reference therein to “Company” or the “Borrower” shall be deemed to be a
reference to “each Grantor” and each reference therein to “Administrative Agent”
shall be deemed to be a reference to “Collateral Agent”.

 

(b)           Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents.  The
provisions of this Section 5.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party.  All amounts due under this Section 5.03 shall be payable promptly upon
written demand therefor.

 

SECTION 5.04.          Successors and Assigns.  Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 11.06
of the Credit Agreement.

 

21

--------------------------------------------------------------------------------


 

SECTION 5.05.          Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Grantors in the Loan Documents and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf, and shall continue in full force and effect until the termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank and/or
Hedge Bank shall have been made) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made).

 

SECTION 5.06.          Counterparts; Effectiveness; Successors and Assigns;
Several Agreement. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement, the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent or
the L/C Issuer, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement shall become effective as to any Grantor when a counterpart hereof
executed on behalf of such Grantor shall have been delivered to the Collateral
Agent and a counterpart hereof shall have been executed on behalf of the
Collateral Agent, and thereafter shall be binding upon such Grantor and the
Collateral Agent and their respective successors and assigns permitted thereby,
and shall inure to the benefit of such Grantor, the Collateral Agent and the
other Secured Parties and their respective successors and assigns permitted
thereby, except that no Grantor shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by this Agreement or the other Loan Documents.  This Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

 

SECTION 5.07.          Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 5.08.          Right of Set-Off.  In addition to any rights and remedies
of the Lenders provided by Law, upon the occurrence and during the continuance
of any Event of Default, each Lender and its Affiliates and each L/C Issuer and
its Affiliates shall have the rights specified in Section 11.08 of the Credit
Agreement.

 

22

--------------------------------------------------------------------------------


 

SECTION 5.09.          Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.

 

(a)           The terms of Sections 11.14 and 11.15 of the Credit Agreement with
respect to governing law, submission of jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

 

(b)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 5.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

SECTION 5.10.          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 5.11.          Security Interest Absolute.  To the extent permitted by
applicable Law, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Collateral and all obligations
of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

 

SECTION 5.12.          Intercreditor Agreement Governs.  Notwithstanding
anything herein to the contrary, (i) the liens and security interests granted to
the Collateral Agent pursuant to this Agreement are expressly subject to the
Intercreditor Agreement, if then in effect, and (ii) the exercise of any right
or remedy by the Collateral Agent hereunder is subject to the limitations and
provisions of the Intercreditor Agreement, if then in effect.  In the event of
any conflict between the terms of the Intercreditor Agreement, if then in
effect, and the terms of this Agreement, the terms of the Intercreditor
Agreement, if then in effect, shall govern.

 

SECTION 5.13.          Termination or Release.

 

(a)           This Agreement, the Security Interest and all other security
interests granted hereby shall automatically terminate with respect to all
Obligations upon termination of the Aggregate Commitments and payment in full of
all Obligations (other than (i) contingent indemnification obligations and
(ii) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements reasonably satisfactory to the
applicable Cash Management Bank and/or Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements reasonably satisfactory to the Administrative
Agent and the L/C Issuer shall have been made).

 

(b)           A Grantor (other than the Borrower or Parent) shall automatically
be released from its obligations hereunder as provided in Section 10.10 of the
Credit Agreement; provided that the Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.

 

23

--------------------------------------------------------------------------------


 

(c)           Upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreement (other than a sale or transfer to
another Grantor), or upon the effectiveness of any written consent to the
release of the security interest granted hereby in any Collateral pursuant to
Section 10.10 or 11.01 of the Credit Agreement, the security interest of such
Grantor in such Collateral shall be automatically released and the license
granted in Section 4.03 shall be automatically terminated with respect to such
Collateral.

 

(d)           In connection with any termination or release pursuant to
paragraph (a), (b) or (c) of this Section 5.13, the Collateral Agent shall
execute and deliver to any Grantor, at such Grantor’s expense, all documents and
take all such further actions that such Grantor shall reasonably request to
evidence such termination or release, in each case in accordance with the terms
of Section 10.10 of the Credit Agreement.  Any execution and delivery of
documents pursuant to this Section 5.13 shall be without recourse to or warranty
by the Collateral Agent.

 

(e)           Notwithstanding anything to the contrary set forth in this
Agreement, each Hedge Bank and Cash Management Bank by the acceptance of the
benefits under this Agreement hereby acknowledges and agrees that (i) the
obligations of Parent, the Borrower or any Subsidiary under any Secured Hedge
Agreement and any Cash Management Agreement, as applicable, shall be secured
pursuant to this Agreement only to the extent that, and for so long as, the
other Obligations are so secured and (ii) any release of Collateral effected in
the manner permitted by this Agreement shall not require the consent of any
Hedge Bank or Cash Management Bank.

 

SECTION 5.14.          Additional Guarantors.  Each Subsidiary (other than an
Excluded Subsidiary) of the Borrower that is required to enter into this
Agreement as a Grantor pursuant to Section 7.13 of the Credit Agreement shall,
and any Subsidiary of the Borrower may, execute and deliver a Security Agreement
Supplement and a Perfection Certificate and thereupon such Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein.  The execution and delivery of any such instrument shall
not require the consent of any other Grantor hereunder.  The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

 

SECTION 5.15.          Collateral Agent Appointed Attorney-in-Fact.  Each
Grantor hereby appoints the Collateral Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof at any time after
and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, the Collateral Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default and notice by the Collateral
Agent to the Borrower of its intent to exercise such rights, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent; (h) to make, settle and adjust
claims in respect of Article 9 Collateral under policies of insurance, including
endorsing the name of any Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance, making all
determinations and

 

24

--------------------------------------------------------------------------------


 

decisions with respect thereto and obtaining or maintaining the policies of
insurance required by Section 7.06 of the Credit Agreement or paying any premium
in whole or in part relating thereto; and (i) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby.  Anything in this Section 5.15 to the contrary
notwithstanding, the Collateral Agent agrees that it will not exercise any
rights under the power of attorney provided for in this Section 5.15 unless an
Event of Default shall have occurred and be continuing.  The Collateral Agent
and the other Secured Parties shall be accountable only for amounts actually
received as a result of the exercise of the powers granted to them herein.  No
Agent Party shall be liable in the absence of its own bad faith, gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction.  All sums disbursed by the Collateral Agent in
connection with this paragraph, including reasonable attorneys’ fees, court
costs, expenses and other charges relating thereto, shall be payable, as
provided in Sections 11.04 and 11.05 of the Credit Agreement promptly upon
written demand therefor by the Grantors to the Collateral Agent and shall be
additional Obligations secured hereby.

 

SECTION 5.16.          General Authority of the Collateral Agent.  By acceptance
of the benefits of this Agreement and any other Collateral Documents, each
Secured Party (whether or not a signatory hereto) shall be deemed irrevocably
(a) to consent to the appointment of the Collateral Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the Collateral
Agent shall have the authority to act as the exclusive agent of such Secured
Party for the enforcement of any provisions of this Agreement and such other
Collateral Documents against any Grantor, the exercise of remedies hereunder or
thereunder and the giving or withholding of any consent or approval hereunder or
thereunder relating to any Collateral or any Grantor’s obligations with respect
thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.

 

SECTION 5.17.          Reasonable Care.  The Collateral Agent is required to
exercise reasonable care in the custody and preservation of any of the
Collateral in its possession; provided that the Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any of the
Collateral, if such Collateral is accorded treatment substantially similar to
that which the Collateral Agent accords its own property.

 

SECTION 5.18.          Deeds of Trust.  In the event that any of the Collateral
hereunder is also subject to a valid and enforceable Lien under the terms of a
Deed of Trust and the terms thereof are inconsistent with the terms of this
Agreement, then with respect to such Collateral, the terms of such Deed of Trust
shall control in the case of Fixtures and real estate leases, letting and
licenses of, and contracts and agreements relating to the lease of, real
property, and the terms of this Agreement shall control in the case of all other
Collateral.

 

SECTION 5.19.          Reinstatement.  This Security Agreement shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Collateral Agent or any other Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other Loan Party, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or

 

25

--------------------------------------------------------------------------------


 

trustee or similar officer for, the Borrower or any other Loan Party or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

SECTION 5.20.          Miscellaneous.

 

(a)           The Collateral Agent may execute any of the powers granted under
this Agreement and perform any duty hereunder either directly or by or through
agents or attorneys-in-fact.

 

(b)           The Collateral Agent shall not be deemed to have actual,
constructive, direct or indirect notice or knowledge of the occurrence of any
Event of Default unless and until the Collateral Agent shall have received a
notice of Event of Default or a notice from the Grantor or the Secured Parties
to the Collateral Agent in its capacity as Collateral Agent indicating that an
Event of Default has occurred.  The Collateral Agent shall have no obligation
either prior to or after receiving such notice to inquire whether an Event of
Default has, in fact, occurred and shall be entitled to rely conclusively, and
shall be fully protected in so relying, on any notice so furnished to it.

 

[Signatures on following page]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

GLOBAL CASH ACCESS, INC., as Borrower

 

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

GLOBAL CASH ACCESS HOLDINGS, INC., as a Grantor

 

 

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

GCA MTL, LLC, as a Grantor

 

 

 

 

 

 

 

By:

/s/ Ram V. Chary

 

 

Name:

Ram V. Chary

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

CENTRAL CREDIT, LLC, as a Grantor

 

 

 

By:

Global Cash Access, Inc.

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page for Security Agreement

 

--------------------------------------------------------------------------------


 

 

NEWAVE, INC., as a Grantor

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Treasurer

 

 

 

 

 

MULTIMEDIA GAMES HOLDING COMPANY, INC., as a Grantor

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

MULTIMEDIA GAMES, INC., as a Grantor

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

MGAM TECHNOLOGIES, LLC, as a Grantor

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page for Security Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Dan Kelly

 

 

Name:

Dan Kelly

 

 

Title:

Managing Director

 

Signature Page for Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Pledged Equity

 

Current
Legal Entities
Owned

 

Record
Owner

 

Certificate
No.

 

No. Shares/Interest/
Amount
Authorized

 

No.
Shares/Interest/
Amount Issued

 

Percent
Pledged

Global Cash Access, Inc.

 

Global Cash Access Holdings, Inc. (f/k/a GCA Holdings, Inc.)

 

1

 

1,000

 

1,000

 

100%

NEWave, Inc.

 

Global Cash Access, Inc.

 

8

 

1,000 authorized (250 outstanding)

 

250

 

100%

Central Credit, LLC

 

Global Cash Access, Inc.

 

N/A

 

N/A

 

N/A

 

100%

Game Financial Caribbean N.V.

 

Global Cash Access, Inc. (successor to Certegy Gaming Services, Inc.)

 

1

 

9 (6 outstanding)

 

3

 

65%

Global Cash Access (Canada), Inc. (f/k/a CashCall Systems Inc.)

 

Global Cash Access, Inc. (f/k/a Global Cash Access, L.L.C.)

 

R-1

R-2

 

Unlimited Common Shares

 

501

271

 

65%

Global Cash Access (UK) Limited

 

Global Cash Access, Inc.

 

2

3

 

99

 

35

65

 

65%

Global Cash Access (Belize) Ltd

 

Global Cash Access, Inc.

 

5

6

 

2

 

1

0.3

 

65%

Global Cash Access (BVI), Inc.

 

Global Cash Access, Inc.

 

1

 

100

 

100

 

65%

Multimedia Games Holding Company, Inc.

 

Global Cash Access Holdings, Inc.

 

C-1

 

1,000

 

1,000

 

100%

Multimedia Games, Inc.

 

Multimedia Games Holding Company, Inc.

 

C-3

 

1,000

 

1,000

 

100%

 

SCH I-1

--------------------------------------------------------------------------------


 

Current
Legal Entities
Owned

 

Record
Owner

 

Certificate
No.

 

No. Shares/Interest/
Amount
Authorized

 

No.
Shares/Interest/
Amount Issued

 

Percent
Pledged

MGAM Technologies, LLC

 

Multimedia Games, Inc.

 

N/A

 

$100

 

$100

 

100%

MGAM Canada, Inc.

 

Multimedia Games, Inc.

 

2

3

4

5

 

Unlimited

 

35

65

3,500

6,500

 

65%

MegaBingo International, LLC

 

Multimedia Games, Inc.

 

N/A

 

500 units

 

500 units

 

65%

PokerTek Canada, Inc.

 

Multimedia Games, Inc.

 

A-1

 

Unlimited

 

100

 

65%

 

Pledged Debt

 

1.             Promissory Notes:

 

Payee

 

Payor

 

Principal
Amount

 

Date of
Issuance

 

Interest
Rate

 

Maturity
Date

 

Pledged
(Yes/No)

Global Cash Access, Inc.

 

GCA (Macau), S.A.

 

23,321,492 HKD

 

January 1, 2014

 

5%

 

December 31, 2016

 

Yes

Global Cash Access, Inc.

 

Global Cash Access (UK) Ltd.

 

4,069,257 GBP

 

January 1, 2014

 

5%

 

December 31, 2016

 

Yes

Multimedia Games, Inc.

 

Bee Cave Games, Inc.

 

$4,500,000

 

July 17, 2014

 

7%

 

July 31, 2018

 

Yes

 

2.             Chattel Paper:  None

 

SCH I-2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Commercial Tort Claims

 

Description

 

Pledged
(Yes/No)

 

 

 

Plaintiffs:  Global Cash Access, Inc. et al

 

Defendants: Visa, Inc., Visa USA, Inc., Visa International Service Association,
Mastercard Incorporated, Mastercard International Incorporated

 

Court:  US District Court Eastern District of New York

 

Filing Date:  01/14/14

 

Case Docket Number:  CV14-00276

 

Summary:   On January 14, 2014, Plaintiffs filed a complaint against Defendants
alleging conspiracy in restraint of competition regarding interchange fees,
monopolization by defendants in the relevant market, and attempted
monopolization of the defendants in the relevant market.  Plaintiffs have
demanded a trial by jury of all issues so triable.  Defendants filed a Motion to
Dismiss on March 13, 2014.

 

Yes

 

SCH II-1

--------------------------------------------------------------------------------


 

EXHIBIT I TO THE
SECURITY AGREEMENT

 

SUPPLEMENT NO.                          dated as of [           ], to the
Security Agreement (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) dated as of
December 19, 2014 among GLOBAL CASH ACCESS, INC. (the “Borrower”), the other
Grantors from time to time party thereto and BANK OF AMERICA, N.A., as
Collateral Agent for the Secured Parties.

 

A.            Reference is made to that certain Credit Agreement dated as of
December 19, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Global Cash Access Holdings, Inc., Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender, and L/C Issuer, and
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”).

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement, and if
not defined therein, the Credit Agreement.

 

C.            The Grantors have entered into the Security Agreement in order to
induce (x) the Lenders to make Loans and the L/C Issuers to issue Letters of
Credit, (y) the Hedge Banks and the Cash Management Banks to enter into and/or
maintain Secured Hedge Agreements and/or Secured Cash Management Agreements, as
applicable.  Section 5.14 of the Security Agreement provides that additional
Restricted Subsidiaries of the Borrower may become Grantors under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement.  The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Grantor under the Security Agreement in order to induce
(x) the Lenders to make additional Loans and the L/C Issuers to issue additional
Letters of Credit and (y) the Hedge Banks and the Cash Management Banks to enter
into and/or maintain Secured Hedge Agreements and/or Secured Cash Management
Agreements, as applicable, and as consideration for (x) Loans previously made
and Letters of Credit previously issued and (y) Secured Hedge Agreements and
Secured Cash Management Agreements previously entered into and/or maintained.

 

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1.  In accordance with Section 5.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, the New Subsidiary, as security for the payment and performance
in full of the Obligations does hereby create and grant to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Security Agreement) of the New Subsidiary whether now existing or hereafter
acquired.  Each reference to a “Grantor” in the Security Agreement shall be
deemed to include the New Subsidiary.  The Security Agreement is hereby
incorporated herein by reference.

 

EXHIBIT I-1

--------------------------------------------------------------------------------


 

SECTION 2.  The New Subsidiary represents and warrants to the Collateral Agent
for the benefit of the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Supplement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Supplement. This Supplement shall become effective when the Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary, and the Collateral Agent has executed a counterpart hereof.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary, (b) set forth under its signature
hereto is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office,
(c) Schedule I attached hereto sets forth a true and complete list, with respect
to the New Subsidiary, of (i) all the Equity Interests owned by the New
Subsidiary in any Person and the percentage of the issued and outstanding units
of each class of the Equity Interests of the issuer thereof represented by the
Pledged Equity owned by the New Subsidiary and (ii) all the Pledged Debt owned
by the New Subsidiary and (d) Schedule I attached hereto sets forth, as of the
date hereof, each Commercial Tort Claim in respect of which a complaint or
counterclaim has been filed by the New Subsidiary seeking damages in an amount
of $1,000,000 or more.  Schedule I shall be incorporated into, and after the
date hereof be deemed part of, the Perfection Certificate.

 

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.  If any provision of this Supplement is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Supplement s shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Security Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with the execution and delivery
of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Agent.

 

EXHIBIT I-2

--------------------------------------------------------------------------------


 

[Signatures on following page]

 

EXHIBIT I-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Jurisdiction of Formation:

 

Address of Chief Executive Office:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT I-4

--------------------------------------------------------------------------------


 

SCHEDULE I
TO SUPPLEMENTAL NO       TO THE
SECURITY AGREEMENT

 

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

 

 

 

 

 

 

 

EQUITY INTERESTS

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Equity Interests

 

Percentage of
Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMMERCIAL TORT CLAIMS

 

 

SCHEDULE I-1

--------------------------------------------------------------------------------

 


 

Exhibit II

 

FORM OF
PATENT SECURITY AGREEMENT
(SHORT-FORM)

 

PATENT SECURITY AGREEMENT, dated as of [      ] (this “Agreement”) among GLOBAL
CASH ACCESS, INC., a Delaware corporation located at [   ] (the “Borrower”), the
other Grantors identified herein and BANK OF AMERICA, N.A., as Collateral Agent
for the Secured Parties.

 

Reference is made to that certain Security Agreement dated as of December 19,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among the Borrower, the
other Grantors identified therein and who from time to time become a party
thereto and the Collateral Agent.  The Secured Parties’ agreements in respect of
extensions of credit to the Borrower are set forth in the Credit Agreement dated
as of December 19, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Global Cash Access Holdings, Inc., Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender, and L/C Issuer, and
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”).  The Guarantors are affiliates of the Borrower, will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and the performance of obligations by the Hedge
Banks and the Cash Management Banks under any Secured Hedge Agreements and
Secured Cash Management Agreement, as applicable, and the undersigned Grantor
are willing to execute and deliver this Agreement in order to induce the Lenders
to extend such credit and the Hedge Banks and the Cash Management Banks to enter
in to such Secured Hedge Agreements and Secured Cash Management Agreements, as
applicable.  Accordingly, the parties hereto agree as follows:

 

Section 1.  Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement.  The
rules of construction specified in Article I of the Credit Agreement also apply
to this Agreement.

 

Section 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guarantees, each Grantor, pursuant to and in accordance with the Security
Agreement, did and hereby does pledge to the Collateral Agent for the benefit of
the Secured Parties, and did and hereby does grant to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all right, title and interest in or to any and all of the following
assets and properties now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Patent Collateral”):

 

All patents of the United States, all registrations and recordings thereof, and
all applications for patents of the United States, and all reissues,
re-examinations, continuations, divisions, continuations-in-part, renewals or
extensions thereof, owned by the Grantors including those listed on Schedule I
hereto, and the inventions or improvements disclosed or claimed therein.

 

Section 3.  Termination.  This Patent Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising

 

EXHIBIT II-1

--------------------------------------------------------------------------------


 

therefrom shall be automatically released upon termination of the Security
Agreement or release of such Grantor’s obligations thereunder.  The Collateral
Agent shall, in connection with any termination or release herein or under the
Security Agreement, execute and deliver, at the sole expense of the Grantors, to
any Grantor as such Grantor may request, an instrument in writing releasing the
security interest in the Patent Collateral acquired under this Agreement. 
Additionally, upon such satisfactory performance or payment, the Collateral
Agent shall reasonably cooperate, at the sole expense of the Grantors, with any
efforts made by a Grantor to make of record or otherwise confirm such
satisfaction including, but not limited to, the release and/or termination of
this Agreement and any security interest in, to or under the Patent Collateral.

 

Section 4.  Supplement to the Security Agreement.  The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement.  Each Grantor hereby acknowledges and affirms that
the rights and remedies of the Collateral Agent with respect to the Patent
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

 

Section 5.  Governing Law.  The terms of Section 11.14 of the Credit Agreement
with respect to governing law are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

Section 6.  Intercreditor Agreement Governs.  Notwithstanding anything herein to
the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement, if then in effect, and (ii) the exercise of any right or remedy by
the Collateral Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement, if then in effect.  In the event of any conflict
between the terms of the Intercreditor Agreement, if then in effect, and the
terms of this Agreement, the terms of the Intercreditor Agreement, if then in
effect, shall govern.

 

[Signatures on following page]

 

EXHIBIT II-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

GLOBAL CASH ACCESS, INC., as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[GRANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Patent Security Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Short Particulars of U.S. Patent Collateral

 

--------------------------------------------------------------------------------


 

Exhibit III

 

FORM OF
TRADEMARK SECURITY AGREEMENT
(SHORT-FORM)

 

TRADEMARK SECURITY AGREEMENT, dated as of [      ] (this “Agreement”) among
GLOBAL CASH ACCESS, INC., a Delaware corporation located at [   ] (the
“Borrower”), the other Grantors identified herein and BANK OF AMERICA, N.A., as
Collateral Agent for the Secured Parties.

 

Reference is made to that certain Security Agreement dated as of December 19,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among the Borrower, the
other Grantors identified therein and who from time to time become a party
thereto and the Collateral Agent.  The Secured Parties’ agreements in respect of
extensions of credit to the Borrower are set forth in the Credit Agreement dated
as of December 19, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Global Cash Access Holdings, Inc., Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender, and L/C Issuer, and
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”).  The Guarantors are affiliates of the Borrower, will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and the performance of obligations by the Hedge
Banks and the Cash Management Banks under any Secured Hedge Agreements and
Secured Cash Management Agreement, as applicable, and the undersigned Grantor
are willing to execute and deliver this Agreement in order to induce the Lenders
to extend such credit and the Hedge Banks and the Cash Management Banks to enter
in to such Secured Hedge Agreements and Secured Cash Management Agreements, as
applicable.  Accordingly, the parties hereto agree as follows:

 

Section 1.  Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement.  The
rules of construction specified in Article I of the Credit Agreement also apply
to this Agreement.

 

Section 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guarantees, each Grantor, pursuant to and in accordance with the Security
Agreement, did and hereby does pledge to the Collateral Agent for the benefit of
the Secured Parties, and did and hereby does grant to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all right, title and interest in or to any and all of the following
assets and properties now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Trademark Collateral”):

 

(a) all trademarks, service marks, trade names, corporate names, trade dress,
logos, designs, fictitious business names, other source or business identifiers
protected under the laws of the United States or any state or political
subdivision thereof, all registrations and recordings thereof, all registration
and recording applications filed in connection therewith in the USPTO, and all
renewals thereof, as well as any unregistered trademarks and

 

EXHIBIT III-1

--------------------------------------------------------------------------------


 

service marks used by a Grantor, including those listed on Schedule I hereto,
and (b) all goodwill connected with the use thereof and symbolized thereby;
provided that the grant of security interest shall not include any
“intent-to-use” trademark applications prior to the filing and acceptance of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto.

 

Section 3.  Termination.  This Trademark Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder.  The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver, at the sole expense of the Grantors, to any Grantor as such Grantor may
request, an instrument in writing releasing the security interest in the
Trademark Collateral acquired under this Agreement.  Additionally, upon such
satisfactory performance or payment, the Collateral Agent shall reasonably
cooperate, at the sole expense of the Grantors, with any efforts made by a
Grantor to make of record or otherwise confirm such satisfaction including, but
not limited to, the release and/or termination of this Agreement and any
security interest in, to or under the Trademark Collateral.

 

Section 4.  Supplement to the Security Agreement.  The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement.  Each Grantor hereby acknowledges and affirms that
the rights and remedies of the Collateral Agent with respect to the Trademark
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

 

Section 5.  Governing Law.  The terms of Section 11.14 of the Credit Agreement
with respect to governing law are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

Section 6.  Intercreditor Agreement Governs.  Notwithstanding anything herein to
the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement, if then in effect, and (ii) the exercise of any right or remedy by
the Collateral Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement, if then in effect.  In the event of any conflict
between the terms of the Intercreditor Agreement, if then in effect, and the
terms of this Agreement, the terms of the Intercreditor Agreement, if then in
effect, shall govern.

 

[Signatures on following page]

 

EXHIBIT III-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

GLOBAL CASH ACCESS, INC., as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[GRANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Trademark Security Agreement

 

--------------------------------------------------------------------------------


 

Schedule I to
Trademark Security Agreement Supplement

 

UNITED STATES Trademarks, Service Marks and Trademark Applications

 

Grantor

 

Trademark or Service
Mark

 

Date Granted

 

Registration No. and
Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grantor

 

Trademark or Service
Mark Application

 

Date Filed

 

Application No. and
Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit IV

 

FORM OF
COPYRIGHT SECURITY AGREEMENT
(SHORT-FORM)

 

COPYRIGHT SECURITY AGREEMENT, dated as of [      ] (this “Agreement”) among
GLOBAL CASH ACCESS, INC., a Delaware corporation located at [  ] (the
“Borrower”), the other Grantors identified herein and BANK OF AMERICA, N.A., as
Collateral Agent for the Secured Parties.

 

Reference is made to that certain Security Agreement dated as of December 19,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among the Borrower, the
other Grantors identified therein and who from time to time become a party
thereto and the Collateral Agent.  The Secured Parties’ agreements in respect of
extensions of credit to the Borrower are set forth in the Credit Agreement dated
as of December 19, 2014 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Global Cash Access Holdings, Inc., Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender, and L/C Issuer, and
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”).  The Guarantors are affiliates of the Borrower, will
derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and the performance of obligations by the Hedge
Banks and the Cash Management Banks under any Secured Hedge Agreements and
Secured Cash Management Agreement, as applicable, and the undersigned Grantor
are willing to execute and deliver this Agreement in order to induce the Lenders
to extend such credit and the Hedge Banks and the Cash Management Banks to enter
in to such Secured Hedge Agreements and Secured Cash Management Agreements, as
applicable.  Accordingly, the parties hereto agree as follows:

 

Section 1.  Terms.  Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement.  The
rules of construction specified in Article I of the Credit Agreement also apply
to this Agreement.

 

Section 2.  Grant of Security Interest.  As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guarantees, each Grantor, pursuant to and in accordance with the Security
Agreement, did and hereby does pledge to the Collateral Agent for the benefit of
the Secured Parties, and did and hereby does grant to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all right, title and interest in or to any and all of the following
assets and properties now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Copyright Collateral”):

 

(a) all copyright rights in any work owned by the Grantor subject to and under
the copyright laws of the United States, whether as author, assignee,
transferee, exclusive licensee or otherwise, and (b) all registrations and
applications for registration of any such copyright in the United States,
including registrations, recordings, supplemental registrations and pending
applications for registration in the USCO, including those listed on Schedule I
hereto.

 

EXHIBIT IV-1

--------------------------------------------------------------------------------


 

Section 3.  Termination.  This Copyright Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder.  The Collateral Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver, at the sole expense of the Grantors, to any Grantor as such Grantor may
request, an instrument in writing releasing the security interest in the
Copyright Collateral acquired under this Agreement.  Additionally, upon such
satisfactory performance or payment, the Collateral Agent shall reasonably
cooperate, at the sole expense of the Grantors, with any efforts made by a
Grantor to make of record or otherwise confirm such satisfaction including, but
not limited to, the release and/or termination of this Agreement and any
security interest in, to or under the Copyright Collateral.

 

Section 4.  Supplement to the Security Agreement.  The security interests
granted to the Collateral Agent herein are granted in furtherance, and not in
limitation of, the security interests granted to the Collateral Agent pursuant
to the Security Agreement.  Each Grantor hereby acknowledges and affirms that
the rights and remedies of the Collateral Agent with respect to the Copyright
Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

 

Section 5.  Governing Law.  The terms of Section 11.14 of the Credit Agreement
with respect to governing law are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

Section 6.  Intercreditor Agreement Governs.  Notwithstanding anything herein to
the contrary, (i) the liens and security interests granted to the Collateral
Agent pursuant to this Agreement are expressly subject to the Intercreditor
Agreement, if then in effect, and (ii) the exercise of any right or remedy by
the Collateral Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement, if then in effect.  In the event of any conflict
between the terms of the Intercreditor Agreement, if then in effect, and the
terms of this Agreement, the terms of the Intercreditor Agreement, if then in
effect, shall govern.

 

[Signatures on following page]

 

EXHIBIT IV-2

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

GLOBAL CASH ACCESS, INC., as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[GRANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Copyright Security Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Short Particulars of U.S. Copyright Collateral

 

--------------------------------------------------------------------------------


 

Exhibit V

 

FORM OF

ESCROW AGREEMENT

 

This Escrow Agreement (“Agreement”), is made and entered as of the [·] day of
[·],[·], by and among [·], as collateral agent for the Secured Parties (as
defined in the Bank Security Agreement referred to below) (together with its
successors and assigns in such capacity, the “Bank Collateral Agent”), DEUTSCHE
BANK TRUST COMPANY AMERICAS, as collateral agent for the Secured Parties (as
defined in the Notes Security Agreement referred to below) (together with its
successors and assigns in such capacity, the “Notes Collateral Agent” and,
together with the Bank Collateral Agent, the “Collateral Agents”), [GLOBAL CASH
ACCESS, INC., a Delaware corporation (the “Pledgor”)](1), and [·](“Escrow
Agent”).

 

Reference is made to (i) Section 2.07 of the Security Agreement dated as of
December 19, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Bank Security Agreement”), by and
among the Pledgor, the other grantors party thereto and the Bank Collateral
Agent, (ii) Section 2.07 of the Security Agreement dated as of December 19, 2014
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Notes Security Agreement”), by and among the Pledgor,
the other grantors party thereto and the Notes Collateral Agent and (iii) the
Intercreditor Agreement dated as of December 19, 2014 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among the Bank Collateral Agent, the Notes
Collateral Agent and each additional agent from time to time party thereto. 
Unless otherwise noted, capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Bank Security
Agreement, the Notes Security Agreement or the Intercreditor Agreement, as
applicable.

 

RECITALS

 

WHEREAS, pursuant to the terms of the Bank Security Agreement and the Notes
Security Agreement (collectively, the “Security Agreements”), the Pledgor is
granting, and any future Grantor may grant, a collateral security interest in
the Nevada Gaming Pledged Equity;

 

WHEREAS, pursuant to requirements of the Nevada Gaming Commission applicable to
Equity Interests held by the Pledgor in entities that are licensed or registered
with the Nevada Gaming Commission, the Nevada Gaming Pledged Equity must be
retained in escrow in the State of Nevada subject to the further requirements of
the Nevada Gaming Commission and in accordance with the applicable provisions of
the Nevada Gaming Control Act and the regulations adopted thereunder; and

 

WHEREAS, Escrow Agent is willing and able to serve as an escrow holder for such
purposes, subject to the terms and conditions of this Agreement,

 

IT IS THEREFORE AGREED:

 

--------------------------------------------------------------------------------

(1)  Update to include any other Grantors holding Nevada Gaming Pledged Equity.

 

EXHIBIT V-1

--------------------------------------------------------------------------------


 

1.                                      This Agreement is not intended to modify
or amend the Security Agreements but only to direct the activities of Escrow
Agent during the operation of the escrow.  The Pledgor and the Bank Collateral
Agent confirm that the copy of the Bank Security Agreement attached hereto as
Exhibit 1 is a true and correct copy of the agreement to be executed and
delivered by Pledgor and the Bank Collateral Agent concurrently with the
execution and delivery of this Agreement and that there are no amendments or
other documents or agreements thereto that may affect Escrow Agent’s duties and
responsibilities hereunder.  The Pledgor and the Notes Collateral Agent confirm
that the copy of the Notes Security Agreement attached hereto as Exhibit 2 is a
true and correct copy of the agreement to be executed and delivered by Pledgor
and the Notes Collateral Agent concurrently with the execution and delivery of
this Agreement and that there are no amendments or other documents or agreements
thereto that may affect Escrow Agent’s duties and responsibilities hereunder. 
Escrow Agent has examined the Security Agreements and is empowered to perform
such acts as are set forth in the Security Agreements.

 

2.                                      On the date hereof, the Pledgor agrees
to deliver to Escrow Agent the following share certificates (copies of which are
attached hereto as Exhibit 3 to this Agreement) which constitute all of the
Nevada Gaming Pledged Equity as of the date hereof:

 

Company Name

 

Share Certificate No.

 

No. of Shares

[   ]

 

[   ]

 

[   ]

[   ]

 

[   ]

 

[   ]

[   ]

 

[   ]

 

[   ]

 

3.                                      Escrow Agent agrees to retain the Nevada
Gaming Pledged Equity in a safe and secure fashion in its offices at [·], Nevada
[·] (the “Collateral Location”), subject to the terms and conditions of this
Agreement and the Security Agreements.  The Pledgor shall notify the Nevada
Gaming Commission of the initial Collateral Location.  The Escrow Agent agrees
(a) to provide the Pledgor and each Collateral Agent with thirty (30) days prior
written notice of any anticipated or intended change of the Collateral Location
during the term hereof (whether such change is made at the request of the
Controlling Agent (as defined herein) or otherwise), (b) not to move the
certificates representing the Nevada Gaming Pledged Equity to a new Collateral
Location until the Pledgor notifies the Escrow Agent that the Nevada Gaming
Commission has been notified by the Pledgor of such new location (and, where
required, such Nevada Gaming Commission have approved the new location) and in
any event only on the instructions of the Controlling Agent (or if required by
court order) to do so, and (c) to make the certificates representing the Nevada
Gaming Pledged Equity available for inspection by agents or employees of the
Nevada Gaming Commission or any applicable gaming authorities immediately upon
request during normal business hours.

 

4.                                      Pledgor and Bank Collateral Agent each
consent to these arrangements and agree that Escrow Agent shall serve in such
capacity subject to the terms and conditions of this Agreement and the Bank
Security Agreement.  Pledgor and Notes Collateral Agent each consent to these
arrangements and agree that Escrow Agent shall serve in such capacity subject to
the terms and conditions of this Agreement and the Notes Security Agreement.

 

5.                                      Any action requested of Escrow Agent
shall be made in writing by the Controlling Agent (each such requested action an
“Escrow Instruction”) with a copy of any such Escrow Instruction sent to the
other Collateral Agent as provided in the Security Agreements for notices. 
Subject to the foregoing, Escrow Agent is authorized to accept and rely on
facsimile machine transmitted instructions from any party hereto.  The Escrow
Agent shall act in accordance with such Escrow Instruction.  The determination
as to when a party shall have received any Escrow Instruction or a copy of an
Escrow Instruction shall be determined in accordance with the determination of
receipt of notices under the Security Agreements.

 

EXHIBIT V-2

--------------------------------------------------------------------------------


 

Subject to paragraph 6 below, the Escrow Agent agrees that it shall accept
instructions or directions with respect to the Nevada Gaming Pledged Equity from
the Controlling Agent, and shall disregard any instructions or directions from
the Pledgor or its respective affiliates; provided, however, that the
Controlling Agent shall forward to the Pledgor a copy of any such instructions
or directions given by the Controlling Agent to the Escrow Agent within five
(5) Business Days of its delivery thereof; provided, further however, that the
failure to forward such instructions or directions to the Pledgor shall not
affect the Escrow Agent’s right and obligation to comply with such instructions
or directions from the Controlling Agent.  As used in this Agreement, the term
“Controlling Agent” means the Bank Collateral Agent until such time as the
Escrow Agent has received written notice from the Bank Collateral Agent stating
in substance that henceforth the Notes Collateral Agent will be Controlling
Agent (a “Change Notice”), at which time the Notes Collateral Agent will replace
the Bank Collateral Agent as Controlling Agent.

 

6.                                      If Escrow Agent receives written
objection to any Escrow Instruction, Escrow Agent shall promptly confirm with
such other Collateral Agent that it has received a copy of such objection and,
if the Collateral Agents fail to resolve or compromise the conflicting claims as
to the applicable Escrow Instruction within ten (10) days after receipt of such
objection by the other, non-objecting Collateral Agent, Escrow Agent, of its own
initiative or at the request of either Collateral Agent, may upon notice to and
compliance with any requirements of the Nevada Gaming Board deposit the Nevada
Gaming Pledge Equity held in the escrow account with Eighth Judicial District
Court for the State of Nevada for decision with respect to the requested action
until the conflict is resolved.

 

7.                                      Upon delivery of the certificates
representing the Nevada Gaming Pledged Equity to the Escrow Agent, the security
interest of each Collateral Agent in such certificates shall be perfected under
Article 8 and Article 9 of the Uniform Commercial Code as in effect in the State
of Nevada.  Upon delivery or transfer of the Nevada Gaming Pledged Equity into
the District Court, Escrow Agent shall have no further liability to either party
with respect to the escrow Nevada Gaming Pledged Equity.

 

8.                                      Escrow Agent shall have no
responsibilities to Pledgor and Collateral Agents except as specifically
provided in this Agreement or any Escrow Instructions and shall not be
responsible for the performance of Pledgor or any Collateral Agent of any
obligation set forth in the Security Agreements.  Escrow Agent shall have no
responsibility to determine whether the Nevada Gaming Pledged Equity should be
delivered to the Pledgor or the Controlling Agent under the terms of the
Security Agreements but shall rely only on the written instructions of the
parties or, if applicable, the order of any court having jurisdiction over the
matter.  No implied duties or responsibilities of Escrow Agent shall be read
into the Escrow Instructions.  Pledgor shall indemnify, defend, and hold Escrow
Agent harmless from and against any and all liability, cost, and expense
(including reasonable attorney’s fees and costs) and including specifically but
without limitation any legal or other expenses with respect to any action for
interpleader or similar action by Escrow Agent, arising out of or in any way
connected with the performance by Escrow Agent under the provisions of this
Agreement or any Escrow Instructions, excepting any liability, cost or expense
arising out of the negligence or willful misconduct of Escrow Agent.  Escrow
Agent shall be under no obligation to institute or defend any action, suit, or
legal proceeding in connection herewith.  The indemnifications provided herein
shall survive termination of this Agreement.  Escrow Agent may consult with its
counsel with respect to Escrow Agent’s performance under the provisions of these
Escrow Instructions, and Escrow Agent shall not be liable for any action taken
or omitted to be taken by it in accordance with advice of such counsel,
excepting any liability, cost or expense arising out of the bad faith,
negligence or willful misconduct of Escrow Agent.

 

9.                                      Escrow Agent may resign and discharge
itself of the obligations created hereby by sending written notice thereof to
Pledgor and Collateral Agents not less than twenty (20) days prior to the date
in which such notice specifies as the date upon which Escrow Agent’s resignation
shall take effect.

 

EXHIBIT V-3

--------------------------------------------------------------------------------


 

Pledgor and the Controlling Agent (provided that if the Notes Collateral Agent
is the Controlling Agent at the time, then the Pledgor and the requisite
percentage of holders of the Senior Secured Notes or Secured Parties (as defined
in the Notes Security Agreement) (acting in accordance with the Senior Secured
Notes Indenture and each Additional Pari Passu Agreement (as defined in the
Notes Security Agreement) then in effect and the Notes Security Agreement))
shall work in good faith to reach agreement on the appointment of, and to
appoint, a successor escrow agent by the effective time of any resignation of
the Escrow Agent.  Should such successor escrow agent not be so appointed by the
effective time of the Escrow Agent’s resignation, a successor escrow agent shall
be appointed by a court of competent jurisdiction upon the petition of Escrow
Agent.  Any successor escrow agent appointed hereunder shall execute,
acknowledge, and deliver to Escrow Agent, Pledgor and Collateral Agents a
written instrument accepting such appointment and thereupon such successor
escrow agent, without further action on its part, shall become substituted in
the place and stead of Escrow Agent hereunder.  Escrow Agent, upon being paid in
full all sums due to it hereunder (including without limitation all reasonable
legal and other expenses incurred by Escrow Agent in connection with the
petition to appoint the successor escrow agent), shall immediately transfer to
the successor agent all monies, notices, and other documents held by Escrow
Agent hereunder against the receipt of such escrow agent therefor and shall
thereupon be fully released and discharged from any further liability and/or
responsibility hereunder.

 

10.                               These Escrow Instructions shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Nevada and the regulations of the Nevada Gaming Commission.  As to Escrow Agent,
this Agreement and any Escrow Instructions constitute the entire agreements
among the parties pertaining to the subject matter hereof and supersede all
prior and contemporaneous instructions and undertakings of the parties in
connection herewith; it being understood that the foregoing shall not alter,
amend, modify or affect the continued validity of the Security Agreements and
the agreements contemplated therein and thereby.  All of the terms, covenants,
conditions, and provisions of this Agreement and any Escrow Instructions shall
inure to the benefit of the parties hereto and to their respective heirs,
legatees, devisees, personal representatives, executors, administrators,
successors, and permitted assigns.  No failure or delay on the part of a party
hereto in exercising any right, power, or remedy afforded it hereunder may be,
or may deemed to be, a waiver thereof; nor may any single or partial exercise of
any right, power, or remedy preclude any other or further exercise of any right,
power, or remedy.  The invalidity of any provisions hereof shall in no way
affect the validity of any other provision hereof.

 

11.                               These Escrow Instructions may be executed in
any number of counterparts, each of which shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument.

 

12.                               Escrow Agent shall be paid by the Pledgor an
administrative fee of [·](2) Dollars ($[·]) per year, payable in advance, for
services rendered pursuant to this Agreement.  The expenses and fees of Escrow
Agent in maintaining this escrow shall be paid by Pledgor.

 

--------------------------------------------------------------------------------

(2)  Escrow Agent to provide.

 

EXHIBIT V-4

--------------------------------------------------------------------------------


 

13.                               Notices

 

(a)                                 Generally.  Except in the case of notices
and other communications expressly permitted to be given by telephone, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or electronic mail as follows:

 

if to the Pledgor at:

 

Global Cash Access, Inc.
7250 S. Tenaya Way, Suite 100
Las Vegas, Nevada 89113

Attention:  [   ]
Phone:  [   ]
Email:  [   ]

 

if to the Bank Collateral Agent at:

 

[  ]

[  ]

Attention:  [   ]

Facilimile:  [  ]

Telephone:  [  ]

 

if to the Notes Collateral Agent at:

 

Deutsche Bank Trust Company Americas

[  ]

[  ]

Attention:  [   ]

Facilimile:  [  ]

Telephone:  [  ]

 

if to the Escrow Agent at:

 

[  ]

[  ]

Attention:  [   ]

Facilimile:  [  ]

Telephone:  [  ]

 

14.                               The Escrow Agent may terminate this Agreement
upon thirty (30) days prior written notice to the Collateral Agents and the
Pledgor.  Both Collateral Agents acting together or the Notes Collateral Agent
acting as Controlling Agent may terminate this Agreement upon thirty (30) days
prior written notice to the Escrow Agent, the Pledgor and the Nevada Gaming
Commission of the change in the Collateral Location. This Agreement may be
terminated immediately upon written notice to the Escrow Agent and the Pledgor
from both Collateral Agents acting together or the Notes Collateral Agent acting
as Controlling Agent, on termination or release of the security interest(s) of
all terminating Collateral Agents in the Nevada Gaming Pledged Equity; provided
that any notice from any terminating Collateral Agent must contain such
Collateral Agent’s acknowledgement of the termination or release of its security
interest in the Nevada Gaming Pledged Equity.  Upon termination hereof, if the
Escrow Agent has not previously

 

EXHIBIT V-5

--------------------------------------------------------------------------------


 

released the certificates representing the Nevada Gaming Pledged Equity in
accordance with this Agreement, the Escrow Agent shall deliver such certificates
to such person(s) as shall be designated in writing by the Controlling Agent or
by order of any court of competent jurisdiction and this Agreement shall
continue in full force and effect until such time.  Notwithstanding the
foregoing, so long as the entity whose equity interests constitute any part of
the Nevada Gaming Pledged Equity is licensed by or registered with the Nevada
gaming authorities, the certificates representing such Nevada Gaming Pledged
Equity may not be surrendered by the Escrow Agent to any party other than the
Pledgor (to the extent permitted by the Controlling Agent) or a successor
custodian in Nevada designated by the Controlling Agent (with thirty (30) days
prior written notice to the Pledgor) without the prior approval of the Nevada
Gaming Commission.

 

15.                               This Agreement shall not be modified except by
an instrument in writing signed by the parties hereto. From time to time, at the
request and expense of the requesting party, each party agrees to and shall
execute and deliver such further instruments and take such other action as the
requesting party may reasonably request in order to effectuate the transactions
set forth herein.

 

16.                               This Agreement shall be governed by, and shall
be construed and enforced in accordance with, the laws of the State of Nevada
applicable to contracts made and performed in such state.

 

17.                               Notwithstanding any provision to the contrary
contained herein, the terms of this Agreement are subject to the terms of the
Intercreditor Agreement.  In the event of any conflict between the terms of this
Agreement and the Intercreditor Agreement, the terms of the Intercreditor
Agreement shall govern.

 

[Signatures on following page]

 

EXHIBIT V-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

GLOBAL CASH ACCESS, INC., as Pledgor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A., as Bank Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Notes Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[            ], as Escrow Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page for Escrow Agreement

 

--------------------------------------------------------------------------------